Citation Nr: 1617833	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic right ankle disorder, including as secondary to a service-connected left knee disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010, the Board, in pertinent part, denied the claim for service connection for a right ankle disorder and remanded the claim for a TDIU.  The Veteran appealed the Board's denial of the right ankle claim to the U. S. Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted a Joint Motion that partially vacated the Board's September 2010 decision to the extent it had denied entitlement to service connection for a right ankle disorder, among other claims no longer on appeal.  The Court remanded the right ankle claim to the Board for further development and readjudication consistent with the Joint Motion.

In March 2012 and again in July 2013, the Board remanded the right ankle service connection and TDIU claims.  

The Board acknowledges that in October 2014, the Veteran's attorney filed a FOIA request and motioned for a 60 day extension of time within which to submit evidence or argument following a response to the FOIA request.  The record shows that the FOIA request was fulfilled on October 24, 2014.  While no specific ruling was made on the motion, it has now been a year and a half since the FOIA request was fulfilled, and no additional evidence or argument has been received on the current issues on appeal.  Furthermore, the Veteran is represented by an attorney who is experienced in representing veterans before VA, and is well aware of how to submit additional evidence and argument.  Given that the Veteran and his attorney have had sufficient time to submit additional evidence and argument and have not done so, the Board finds that no further extension is warranted at this time and will proceed with consideration of the appeal.

The Board further notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of increased ratings for PTSD and a left knee disability, as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to issues of increased ratings for PTSD and a left knee disability will be the subject of a later Board decision, if ultimately necessary.

Finally, in an October 2013 statement, the Veteran's attorney raised the issue of entitlement to service connection for erectile dysfunction secondary to diabetes mellitus.  It does not appear that that issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in his favor, the Veteran's right ankle disability was caused by his service-connected left knee disability.

 

CONCLUSION OF LAW

The criteria for establishing service connection for a right ankle disability as secondary to a service-connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Following a review of the record, the Board finds that the Veteran's right ankle disability was caused by his service-connected left knee disability, and that service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.  

As a preliminary matter, service connection for a left knee disability, now characterized as degenerative arthritis of the left knee associated with contusions of the left tibia and knee ligaments, was established by way of a July 1972 rating decision.  Additionally, the record shows a current right ankle disability.  Specifically, in May 2008, a private provider diagnosed right ankle instability following a physical examination of the right ankle that revealed pain and limited range of motion.  Thus, the remaining question is whether the current right ankle disability was caused or is aggravated by the service-connected left knee disability.

Here, in May 2008, a private provider opined that the right ankle instability is secondary to trauma caused by instability of the service-connected left knee.  That opinion is consistent with other evidence of record.  Foremost, it is consistent with the Veteran's April 2006 report that he injured his right ankle when his knee "gave out" and he fell down some stairs.  At that time, the Veteran was thought to have a fracture of the right ankle based on April 2006 imaging, though a subsequent May 2006 x-ray was read as normal and an assessment was also made of right ankle fracture versus sprain.  While the Veteran did not specify which knee gave out when he first sought treatment for the right ankle in April 2006 (or, if he did, such was not recorded), there is evidence of record to support his current claim that it was his service-connected left knee.

For example, mild laxity of the left knee was noted in January 2005, and private treatment records dated in July 2005 and August 2005 show that the Veteran reported feelings of instability in his left knee when ambulating on uneven terrains.  Those records further document that a goal of his physical therapy was to improve left knee stability, supporting the existence of instability.  Additionally, VA treatment notes dated after the April 2006 fall resulting in the right ankle injury document other falls or complaints of instability or weakness, including treatment notes dated in June 2009, April 2010, April 2011, November 2011, and March 2013.  The Veteran has also submitted various lay statements dated in June and July 2011 attesting to the nature of his left knee disability and, in particular, the symptom of "giving way."  Of note, his ex-wife reported that she was married to the Veteran from February 1974 to September 1990 and that she observed his left leg to give way and cause him to fall.

The foregoing evidence, showing the Veteran's service-connected left knee to be unstable at times and to cause falls, reasonably supports both the Veteran's assertion that it was his left knee that gave way and caused him to fall in April 2006, and the May 2008 private opinion that the Veteran's right ankle instability was caused by the service-connected left knee instability.

The Board recognizes that VA and/or contract examiners opined in November 2006, June 2012, and March 2014 that the Veteran's right ankle disability was less likely as not caused by his service-connected left knee disability.  However, those opinions are predicated almost if not entirely on the fact that the Veteran did not contemporaneously report that it was specifically his left knee that gave way causing him to fall in April 2006 and sustain injury to his right ankle.  Essentially, the examiners are making a credibility determination and relying on a factual (and not medical) finding to support their opinion - namely that, because the record does not document a contemporaneous report that it was specifically the left knee that gave way in April 2006, then it is less likely as not that it was his left knee that caused the fall and ensuing right ankle injury.  

However, the Board points out that neither does the record show that the Veteran reported that it was his right knee that gave way, so it would seem that it is equally likely that it was the left knee as the right knee when not considering other evidence of record.  And, when the totality of the evidence is considered, it becomes even more likely that it was the left knee that gave out in April 2006 and not the right.  In this regard, the record does not otherwise document ongoing complaints or findings of right knee instability.  Instead, as discussed, the evidence above supports that the service-connected left knee disability has been unstable and caused falls, supporting the positive May 2008 private opinion.  Thus, the Board concludes that the May 2008 private opinion is more consistent with the evidence of record and thus, more probative than the opinions offered by the VA or contract examiners. 

At the very least, the evidence is in equipoise as to whether service connection is warranted for a right ankle disability on a secondary basis.   As the most probative evidence addressing secondary service connection is in favor of the Veteran's claim, the Board resolves all doubt in the Veteran's favor and finds that service connection is warranted on a secondary basis.  38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for a right ankle disability on a secondary basis is granted.


REMAND

In light of the Board's decision above, the Veteran's claim for a TDIU requires  remand for a new examination and an opinion that takes into consideration functional impairment caused by the Veteran's now service-connected right ankle disability.

Ongoing relevant treatment records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of the existence of these additional records since generated and maintained within VA's healthcare system, even if not physically in the file).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records pertaining to the Veteran's service-connected disabilities.  

2.  Then, schedule the Veteran for an examination with an appropriately qualified medical examiner or occupational specialist to address the Veteran's claim for unemployability.  Following review of the claims file and examination of the Veteran, the examiner or occupational specialist should comment on the degree of functional impairment caused solely by the Veteran's service-connected disabilities, individually or in combination and without regard to his age or non-service connected disabilities.  A rationale for any opinion issued should be provided.

3.  After the above has been completed, the TDIU claim should be readjudicated.  If the benefit sought on appeal remains denied, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


